Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 17, 1996 (see, People v Soberanis, 228 AD2d 625), affirming a judgment of the Supreme Court, Kings County, rendered May 16, 1994, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted, the decision and order of this Court, dated June 17, 1996 [228 AD2d 625], is vacated, the appeal is restored to the calendar; and it is further,
Ordered that the appellant shall serve and file his brief on or *401before September 24, 1999, which shall raise issues regarding the appellant’s convictions under counts four and five of the indictment, the respondent’s brief must be served and filed on or before October 29, 1999, and the appellant’s reply brief must be served and filed on or before November 12, 1999. Mangano, P. J., Bracken, Ritter and Thompson, JJ., concur.